Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Ahn (Korean Pub. No. KR 101131983 B1) discloses a reconfigurable display system for providing a three-dimensional augmented reality experience (Ahn, the image output unit includes the filter for converting the outputted image into the three-dimensional image in the front side of the output panel, Page 6, ¶ [05]), the display system comprising:
a first display (Ahn, image output unit 51 with LCD panel 51b, Figure 3);
a moveable optic (Ahn, first optic 55 may move forward and backward, Figure 3, Page 8, ¶ [02]);
an optical element (Ahn, stereoscopic image filter 52, Figure 3) positioned between the first display and the moveable optic;
a lens actuator (Ahn, lens control unit 54 moves the first optic 55 forward or backward under control of the image control part 58 or the zoom magnification of the second lens 56 is controlled, Figure 3, Page 8, ¶ [05]) configured to control a physical position of the moveable optic (Ahn, first optic 55, Figure 3); and
a display controller (Ahn, image control part 58, Figure 3) comprising a processor and memory, the memory storing instructions executable by the processor to:
control the lens actuator to move the moveable optic to a position and/or orientation (Ahn, lens control unit 54 moves the first optic 55 forward or backward under control of the image control part 58 or the zoom magnification of the second lens 56 is controlled, Figure 3, Page 8, ¶ [05]) that is selected based on one or more user input and/or one or more dynamic conditions of the reconfigurable display system (Ahn, as shown in figure 4b, if the vehicle speed increases, the image control part 58 moves the first optic 55 towards the image output unit 31, Figure 4b, Page 8, ¶ [10]); and 
control an output of image light from the first display (Ahn, image output unit 51, Figure 3) to pass through the optical element (Ahn, stereoscopic image filter 52, Figure 3) and the moveable optic (Ahn, first optic 55, Figure 3) and impinge upon a transparent plane (Ahn, windshield glass 41, Figure 2) to generate a viewable image (Ahn, the image in which the head up display system 50 comes out from the LCD panel 51b is enlarged and is projected with the lens control unit 54 towards the windshield glass 41. The image projected onto is reflected in the windshield glass to the direction of the operator 30. Figures 2 and 3, Page 7, ¶ [02]), Ahn inherently teaches the image control part 58 having a processor and memory in order to store and execute the functions as shown in the citations.
Ahn does not expressly teach 
a second display;
wherein the instructions are further executable to selectively enable the first display and the second display based on the one or more dynamic conditions.
Beckman (U.S. Pub. No. 2018/0017791) teaches different mode based on the ambient light sensed. However, Beckman does not teach the different displays selectively enabled based on the ambient light. 
Kothari (U.S. Pub. No. 20170313248) teaches a first and second display screen (102 and 104, Figure 1) for the driver and the passenger. However, these displays are fixed and do not selectively enable as in the cited claim limitations. 
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2-9 and 11, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 12, Ahn (Korean Pub. No. KR 101131983 B1) discloses a method for controlling a reconfigurable display system (Ahn, the image output unit includes the filter for converting the outputted image into the three-dimensional image in the front side of the output panel, Page 6, ¶ [05]), the method comprising:
controlling a lens actuator (Ahn, lens control unit 54 moves the first optic 55 forward or backward under control of the image control part 58 or the zoom magnification of the second lens 56 is controlled, Figure 3, Page 8, ¶ [05]) to move a moveable optic (Ahn, first optic 55, Figure 3) of the reconfigurable display system to a position and/or orientation (Ahn, lens control unit 54 moves the first optic 55 forward or backward under control of the image control part 58 or the zoom magnification of the second lens 56 is controlled, Figure 3, Page 8, ¶ [05]) that is selected based on user input and/or dynamic conditions of the reconfigurable display system (Ahn, as shown in figure 4b, if the vehicle speed increases, the image control part 58 moves the first optic 55 towards the image output unit 31, Figure 4b, Page 8, ¶ [10]); and
controlling an output of image light from a display to pass through an optical element (Ahn, stereoscopic image filter 52, Figure 3) and the moveable optic (Ahn, first optic 55, Figure 3) and impinge upon a transparent plane (Ahn, windshield glass 41, Figure 2) to generate a viewable image (Ahn, the image in which the head up display system 50 comes out from the LCD panel 51b is enlarged and is projected with the lens control unit 54 towards the windshield glass 41. The image projected onto is reflected in the windshield glass to the direction of the operator 30. Figures 2 and 3, Page 7, ¶ [02]), 
Ahn does not expressly teach the image displayed on a transparent plane based upon whether the viewable image is an image that benefits from increase sharpness and stability, or whether the viewable image is an image that benefits from interaction with a surrounding environment.
No other prior art was found which teaches, alone or in combination, the limitations.



As to independent claim 18, Ahn (Korean Pub. No. KR 101131983 B1) discloses a reconfigurable display system for providing a three-dimensional augmented reality experience in a vehicle (Ahn, the image output unit includes the filter for converting the outputted image into the three-dimensional image in the front side of the output panel, Page 6, ¶ [05]), the display system having a plurality of display units, each display unit comprising:
a display (Ahn, image output unit 51, Figure 3);
a moveable optic (Ahn, first optic 55 may move forward and backward, Figure 3, Page 8, ¶ [02]);
an optical element (Ahn, stereoscopic image filter 52, Figure 3) positioned between the display and the moveable optic and configured to split image light from the display into a left eye image and a right eye image (Ahn, left-eye image l and right eye image r, Figure 6, Page 10, ¶ [05]);
a lens actuator (Ahn, lens control unit 54 moves the first optic 55 forward or backward under control of the image control part 58 or the zoom magnification of the second lens 56 is controlled, Figure 3, Page 8, ¶ [05]) configured to control a physical position of the moveable optic (Ahn, first optic 55, Figure 3); and
a display controller (Ahn, image control part 58, Figure 3) comprising a processor and memory, the memory storing instructions executable by the processor to:
control the lens actuator to move the moveable optic to a position and/or orientation (Ahn, lens control unit 54 moves the first optic 55 forward or backward under control of the image control part 58 or the zoom magnification of the second lens 56 is controlled, Figure 3, Page 8, ¶ [05]) that is selected based on user input and/or dynamic conditions of the vehicle (Ahn, as shown in figure 4b, if the vehicle speed increases, the image control part 58 moves the first optic 55 towards the image output unit 31, Figure 4b, Page 8, ¶ [10]); and 
control an output of the image light from the display (Ahn, image output unit 51, Figure 3) to pass through the optical element (Ahn, stereoscopic image filter 52, Figure 3) and the moveable optic (Ahn, first optic 55, Figure 3) and impinge upon a windshield of the vehicle (Ahn, windshield glass 41, Figure 2) to generate a three-dimensional image (Ahn, the image in which the head up display system 50 comes out from the LCD panel 51b is enlarged and is projected with the lens control unit 54 towards the windshield glass 41. The image projected onto is reflected in the windshield glass to the direction of the operator 30. Figures 2 and 3, Page 7, ¶ [02]), Ahn inherently teaches the image control part 58 having a processor and memory in order to store and execute the functions as shown in the citations.
Ahn does not expressly teach the display system having a plurality of display units,
wherein a number of the plurality of display units used to display one or more virtual images is based upon one or more parameters of the one or more virtual images, the one or more parameters being selected from a group consisting of: a size of the one or more images; a resolution of the one or more images; a content of the one or more images; and a color of the one or more images.
Beckman (U.S. Pub. No. 2018/0017791) teaches different mode based on the ambient light sensed. However, Beckman does not teach the multiple displays presenting images based on the parameters claimed.
Kothari (U.S. Pub. No. 20170313248) teaches a first and second display screen (102 and 104, Figure 1) for the driver and the passenger. However, these displays are not producing images based on the parameters claimed. 
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 19-21, these claims are allowable as they depend upon allowable independent claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691